United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2661
                        ___________________________

                              Jeremiah Preston Trapp

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Dat Tran, Acting United States Secretary of Veterans Affairs1

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: February 3, 2021
                             Filed: February 11, 2021
                                   [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Dat Tran has been appointed to serve as Acting Secretary of the United States
Department of Veterans Affairs, and is substituted as appellee pursuant to Federal
Rule of Appellate Procedure 43(c).
       In this Title VII action, Jeremiah Preston Trapp appeals the district court’s2
adverse grant of summary judgment on his retaliation claim. Viewing the evidence
in the light most favorable to Trapp, and drawing all reasonable inferences in his
favor, see Findlator v. Allina Health Clinics, 960 F.3d 512, 514 (8th Cir. 2020) (de
novo review), we conclude Trapp did not establish a prima facie case of retaliation,
see AuBuchon v. Geithner, 743 F.3d 638, 641 (8th Cir. 2014) (elements of prima facie
case). The judgment is affirmed. See 8th Cir. R. 47B.3
                        ______________________________




      2
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      3
        We have not considered the matters Trapp raises for the first time on appeal,
see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (declining to consider pro
se appellant’s allegations, arguments, or claims not raised before the district court);
or the exhibits he offers which were not part of the summary judgment record, see
Barry v. Barry, 78 F.3d 375, 379 (8th Cir. 1996) (noting this court considers only
evidentiary materials before the trial court when the summary judgment ruling was
made).

                                         -2-